Citation Nr: 0633649	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  04-11 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from October 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Cleveland, Ohio.


FINDINGS OF FACT

1. An unappealed October 1996 Board decision denied reopening 
a claim of service connection for schizophrenia.

2. Evidence associated with the claims file after the last 
final denial in October 1996 is new, but not material, 
evidence, and when considered with the previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim, nor does it raise the reasonable 
possibility of substantiating the previously disallowed 
schizophrenia claim.


CONCLUSIONS OF LAW

1. The October 1996 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2006).

2. New and material evidence has not been submitted, and the 
claim of entitlement to service connection for schizophrenia 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

A. Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been properly notified of the applicable laws 
and regulations which set forth the necessary criteria for 
reopening a previously denied claim.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

An August 2003 letter sent to the veteran notified him that 
in order for VA to reopen his claim of service connection for 
schizophrenia he must submit new and material evidence to 
show that this condition existed from military service to the 
present time.  The veteran was also provided definitions of 
"new" and "material" in this August 2003 letter, as well 
as notice regarding the evidence and information necessary to 
establish the veteran's underlying claim of service 
connection for schizophrenia.  In addition, this letter 
explained the veteran's and VA's responsibilities regarding 
identifying and obtaining relevant evidence, and it 
essentially notified the veteran of the need to submit any 
pertinent evidence in his possession.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The Board notes that the veteran was not provided 
notice regarding the disability rating and effective date.  
However, the Board is denying the veteran's request to reopen 
his previously denied claim, thereby rendering the issue of 
notice on these two elements moot.

In light of the above, the Board finds that all proper VCAA 
notice has been furnished to the veteran, and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

B. Duty to Assist

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes the six personal statements submitted on behalf of 
the veteran, as well as the veteran's own statements in 
support of his claim.  The veteran indicated that he was 
treated at the Brecksville VAMC for a psychiatric disorder 
from 1968 to 1980.  A records request, and a negative reply 
indicating there are no records for the period requested, are 
associated with the claims folder.

The May 2004 representative statement and September 2006 
informal hearing presentation argue that a remand is 
necessary for further development of the veteran's claim.  
Specifically, the veteran's representative contends that the 
veteran is entitled to a new VA examination and that further 
development is needed regarding an in-service incident 
described at the veteran's May 1995 hearing.  The Board notes 
that both of the representative's arguments rely on the 
evidence of record at the time of the October 1996 Board 
decision.  VA's duty to assist the veteran as contemplated by 
the representative is not required because the Board is not 
yet concerned with the merits of the veteran's service 
connection claim.  Rather, the Board would again mention that 
the inquiry on appeal is whether new and material evidence 
has been presented sufficient to reopen the veteran's claim 
of service connection for schizophrenia.  As a final thought, 
the Board notes that if the veteran's claim is ever reopened, 
such arguments regarding VA's duty to assist are appropriate 
and will be given due consideration.

The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide these claims.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained, and that the 
case is ready for appellate review.

Analysis

Under 38 C.F.R. § 3.156(a) (2006), "new and material 
evidence" is defined as evidence not previously submitted 
which relates to an unestablished fact necessary to 
substantiate the claim and presents the reasonable 
possibility of substantiating the claim.  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-13 (1992).  In order for evidence to be 
sufficient to reopen a previously disallowed claim, it must 
be both new and material.  If the evidence is new, but not 
material, the inquiry ends and the claim cannot be reopened.  
Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened.  VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist the 
veteran in developing the facts necessary for his claim has 
been satisfied.

Regarding whether any newly received evidence is material, 
the veteran also does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

At the time of the prior final denial in this matter, as 
issued in an October 1996 Board decision, the evidence under 
consideration consisted of the veteran's service medical 
records, Brecksville VAMC medical records dated October 1981 
to September 1982 and October 1985 to February 1994, a 
November 1984 VA examination, a January 1987 discharge 
summary from Brecksville VAMC, a September 1987 letter from 
Social Security Administration granting benefits, a March 
1995 psychological assessment from Medina Counseling and 
Therapy Services (MCTS), testimony at a May 1995 personal 
hearing, and a letter from a counselor at MCTS received in 
December 1995.

The October 1996 Board decision notes that the veteran has 
not presented new and material evidence since the January 
1985 RO decision denying service connection which showed that 
the veteran's schizophrenia was incurred or aggravated during 
active duty service, or that it became manifest to a 
compensable degree within one year after service.  
Additionally, it noted that although the record contained a 
recorded clinical diagnosis of schizophrenia in 1981, there 
was no evidence linking the condition to service.  The 
veteran was mailed a copy of the Board's decision, which was 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2006).

In July 2003, the veteran requested that the RO reopen his 
claim.  In a September 2003 rating decision, the RO denied 
the veteran's request to reopen his claim.  The veteran 
received notice of the decision and timely appealed it.

Following the Board's denial in October 1996, additional 
evidence was associated with the claims file, including more 
statements from the veteran and six personal statements from 
the veteran's sister and longtime friends.

The personal statements submitted by the veteran all indicate 
that an observable change was noted in the veteran when he 
returned from Vietnam.  Prior to service, his friends and 
family describe him as patient, eager to learn, a hard 
worker, and a good helper.  After service, he is described as 
nervous, paranoid, suspicious, irritable, and impatient.  All 
of the statements also indicate that the veteran spoke about 
his psychiatric treatment at a clinic in Medina.  Many also 
mention that he took medication for his condition.

The Board finds that the additional evidence submitted by the 
veteran in support of his claim is new, but not material.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  This 
evidence, while new, is duplicative of the evidence before 
the Board at the time of the previous denial.

As was previously mentioned, at the time of the October 1996 
Board decision there was evidence of a 1981 recorded clinical 
diagnosis of schizophrenia, but nothing indicating that it 
was incurred in or aggravated by service, or began shortly 
after service separation.  Furthermore, there was evidence of 
record regarding the veteran's claimed symptoms of paranoia, 
déjà vu, nervousness, etc., and treatment at the Medina 
clinic for such symptoms shortly after service separation in 
1969.  There were also statements indicating that he began 
taking medication for his claimed psychiatric disorder 
shortly after service separation.  Therefore, while the Board 
acknowledges the statements offered in support of the 
veteran's claim by his friends and family, it concludes that 
they are duplicative of evidence already associated with the 
claims folder at the time of the October 1996 Board denial 
and the January 1985 RO decision.  

Without any evidence presenting a diagnosis of schizophrenia 
in service or shortly after service, the veteran has not 
submitted evidence that raises a reasonable possibility of 
substantiating his claim.  Therefore, the Board must deny his 
request to reopen his claim of service connection for 
schizophrenia.  In considering the veteran's request to 
reopen, the Board considered the application of the benefit-
of-the-doubt rule.  However the preponderance of the evidence 
is against reopening the claim and, consequently, the rule 
does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The application to reopen the claim for service connection 
for schizophrenia is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


